Citation Nr: 0937344	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of fracture of the metacarpal of the right 
little finger.

2.  Entitlement to an initial compensable disability rating 
for genital warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from September 1963 
to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has stated multiple times that he has received 
treatment at the VA Medical Center in New Orleans for his 
right little finger.  VA treatment records relating to this 
disability, however, are not in the claims file, and there is 
no indication that they were requested.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Upon remand, the RO should obtain the 
Veteran's VA treatment records relating to any treatment for 
this disability from February 2006 to the present.

Once these records have been obtained, the Veteran should be 
scheduled for a VA examination to determine the current 
severity of the service-connected right little finger 
disability as the previous VA examination report is 
inadequate for rating purposes.  At the last VA examination 
conducted in January 2007, the examiner did not have the 
Veteran's claims file.  Furthermore, the VA examination 
report includes an x-ray report of the Veteran's lumbar spine 
when it was his right little finger that was being examined.  
Medical evidence submitted subsequent to this VA examination 
indicate the possibility of arthritis in the finger with 
persistent pain, stiffness and limitation of motion of the 
joints.  Thus, VA examination is also necessary as it appears 
that the Veteran's right little finger disability may have 
worsened since the last VA examination.

As for the Veteran's claim for a compensable disability 
rating for genital warts, the Board finds that remand is 
necessary for a new VA examination to be conducted, not only 
to determine the current severity of the disability as the 
last VA examination was conducted in December 2003, but also 
in order to have the examiner provide information that is 
consistent with the current rating criteria in the applicable 
Diagnostic Codes including those for deformity of the penis 
(7522), scars (7801 through 7805) and other skin infections 
(7820 and 7806).  

The Board notes that the Diagnostic Codes applicable to scars 
were recently revised in October 2008.  These revisions, 
however, apply only to claims that were filed on or after the 
effective date of October 23, 2008, or when the Veteran has 
specifically requested reconsideration of his claim under 
these revised criteria.  As the Veteran's claim was filed 
long before October 2008 and he has not requested 
reconsideration under the revised criteria effective October 
23, 2008, evaluation of the Veteran's genital warts under 
these revised criteria is not warranted.  Thus, the scar and 
skin rating criteria the examiner should use are as follows:

Diagnostic Code 7820 provides that infections of the skin not 
listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases) should be rated on either 
disfigurement of the head, face or neck, scars or dermatitis 
depending upon the predominant disability.  As the Veteran's 
service-connected skin disability does not involve the head, 
face or neck, those Diagnostic Codes are not applicable here.  
However, the scar and dermatitis rating criteria are 
applicable.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm). A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R.  
§ 4.118, Diagnostic Code 7801.  When these requirements are 
not shown, a zero percent rating is assigned.  38 C.F.R. § 
4.31.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Dermatitis, evaluated using Diagnostic Code 7806, provides 
for a 10 percent rating where at least 5 percent, but less 
than 20 percent of the entire body is covered, or at least 5 
percent but less than 20 percent of exposed areas affected 
are covered, or there is intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted where the 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
the VA Medical Center in New Orleans, 
Louisiana, for treatment of complaints related 
to his right little finger from February 2006 
to the present.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the Veteran should be scheduled 
for the appropriate VA examinations.  The 
claims file must be provided to each examiner 
for review in conjunction with the examination.  
The examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

Exam of Right Little Finger  - All necessary 
tests and studies should be conducted in order 
to ascertain all residuals related to the 
service-connected fracture of the Veteran's 
right little finger and, if any, their 
severity.  The examiner should determine the 
limitation of motion, if any, of the joints of 
the Veteran's right little finger, and discuss 
whether there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of function 
in daily activities, including work and 
physical activity.  The examiner should note 
any deformity of the right little finger, and 
should comment on whether this disability 
affects the functioning of any of the other 
fingers of the right hand.  The examiner should 
also comment only whether the functional loss 
resulting from this disability is consistent 
with favorable or unfavorable ankylosis of any 
of the joints of the finger.

Exam(s) of Genital Warts - All necessary tests, 
studies and examinations should be conducted in 
order to ascertain the current severity of the 
Veteran's genital warts.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity.  The examiner should also elicit 
information as to any functional loss of the 
penis due to the genital warts.  The examiner 
should be provided the rating criteria set 
forth in the body of this remand, and should 
provide information that is responsive to that 
rating criteria.

3.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the 
Case should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

